284 F.2d 360
Raymond W. CLAWSON, Appellant,v.UNITED STATES of America, Appellee.
No. 16971.
United States Court of Appeals Ninth Circuit.
Dec. 6, 1960, Rehearing Denied Jan. 12, 1961.

Appeal from the United States District Court for the Southern District of California, Central Division; Leon R. Yankwich, Judge.
Russell E. Parsons, Los Angeles, Cal., for appellant.
Laughlin E. Waters, U.S. Atty., Robert J. Jensen, Thomas R. Sheridan, Asst. U.S. Attys., Los Angeles, Cal., for appellee.
Before BARNES, HAMLIN and JERTBERG, Circuit Judges.
PER CURIAM.


1
The judgment of the district court finding appellant guilty of criminal contempt of court in violation of Title 18 U.S.C. 401(3) is affirmed.